PER CURIAM
Defendant appeals his convictions and sentences on multiple counts of robbery and kidnapping, as well as unauthorized use of a vehicle. The trial court imposed gun minimum sentences pursuant to ORS 161.610 on the robbery convictions. Defendant contends that no evidence in the record supports a conclusion that he personally used or threatened to use a firearm in the commission of those offenses. The state agrees and concedes error. We accept that concession. See State v. Thiehoff, 169 Or App 630, 635-36, 10 P3d 322 (2000), rev den, 332 Or 137 (2001) (“if a minimum sentence is to be imposed pursuant to ORS 161.610, the finder of fact must first determine that the defendant personally used or threatened to use a firearm”). We reject without discussion defendant’s remaining assignments of error.
Convictions affirmed; remanded for resentencing.